DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11310577; claims 1-16 of U.S. Patent No. 10959000; claims 1-23 of U.S. Patent No. 10299022; and claims 1-36 of U.S. Patent No. 10028044. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claim language, as mapped in the table below.

Application 17/702538
US Pat No. 11310577
US Pat No. 10959000
US Pat No. 10299022
US Pat No. 10028044
Claim 8
See Claim: 1
See Claim: 1
See Claim: 1
See Claim: 1
Claim 9
See Claim: 3
See Claim: 3
See Claim: 1
See Claim: 12
Claim 10
See Claim: 1
See Claim: 1
See Claim: 2
See Claim: 19
Claim 11
See Claim: 5
See Claim: 5
See Claim: 3
See Claim: 19
Claim 12
See Claim: 6
See Claim: 6
See Claim: 4
See Claim: 19
Claim 13
See Claim: 4
See Claim: 4
See Claim: 5
See Claim: 19
Claim 14
SeeClaim:1+13
SeeClaim:1+13
See Claim: 6
See Claim: 1
Claim 15
See Claim: 1
See Claim: 1
See Claim: 7
See Claim: 1
Claim 16
See Claim:7+8
See Claim:7+8
See Claim: 8
See Claim: 4
Claim 17
See Claim: 9
See Claim: 9
See Claim: 9
See Claim: 4
Claim 18
See Claim: 10
See Claim: 10
See Claim: 10
See Claim: 5
Claim 19
See Claim: 12
See Claim: 12
See Claim: 11
See Claim: 8
Claim 20
See Claim: 13
See Claim: 13
See Claim: 12
See Claim: 11
Claim 21
See Claim: 14
See Claim: 14
See Claim: 13
See Claim: 14
Claim 22
See Claim: 15
See Claim: 15
See Claim: 14
See Claim: 13
Claim 23
See Claim: 16
See Claim: 16
See Claim: 15
See Claim: 1
Claim 24
See Claim: 1
See Claim: 1
See Claim: 16
See Claim: 1
Claim 25
See Claim: 1
See Claim: 1
See Claim: 17
See Claim: 1
Claim 26
See Claim: 1
See Claim: 1
See Claim: 18
See Claim: 1
Claim 27
See Claim:7+8
See Claim:7+8
See Claim: 19
See Claim: 4
Claim 28
See Claim: 9
See Claim: 9
See Claim: 20
See Claim: 4
Claim 29
See Claim: 10
See Claim: 10
See Claim: 21
See Claim: 5
Claim 30
See Claim: 12
See Claim: 12
See Claim: 22
See Claim: 8



Allowable Subject Matter
Claims 8-30 would be allowed if the double patenting rejections are overcome.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The general concept of an electronic device, comprising: a body; a display in
front of the body; a speaker assembly disposed inside the body of the electronic device,
the speaker assembly including: a speaker unit; a frame in which the speaker unit is
disposed, and a casing having an internal space including a resonant region, wherein a
side of the casing is removed corresponding to a shape of the frame to receive the
frame, and the frame is disposed at the removed side of the casing and exposed to the
outside of the casing, was known in the art at the time of the invention as evidenced by
Yang (US 7894620 B2).
However, the Examiner has not found prior art that teaches or suggests the
modification of Yang in order to provide: 
a magnet including a first large surface, a second large surface opposite the first large surface, a first small surface between the first large surface and the second large surface, a second small surface opposite the first small surface, and an upper surface connected with the first large surface, the second large surface, the first small surface and the second small surface, 
wherein the first small surface and the second small surface of the magnet are covered by the casing with the first large surface and the second large surface of the magnet being externally exposed from the speaker assembly at the outside of the casing, in a manner as claimed by the independent claims 8 and 25.
Other prior art has been cited herein regarding resonant housings for loudspeakers, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tracy (US 20120219170 A1) disclose a speaker assembly. 
Tracy (US 6463160 B1) discloses a low profile loudspeaker assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654